            Case 2:20-cr-00035-JFW Document 56 Filed 01/12/21 Page 1 of 2 Page ID FILED
                                                                                  #:698
                                                                                                                 CLERK, U.S. DISTRICT COURT

     NAME & ADDRESS
                                                                                                                      1/12/2021
Jane t I. Levine (SBN 94255)
KENDALL BRILL & KELLY LLP
10100 Santa Monica Blvd., Suite 1725
                                                                                                                      sr
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
Los Angeles, CA 90067                                                                                           BY: ___________________ DEPUTY

                                              UNITED STATES D ISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                          CASE NUMBER
UNITED STAT ES OF AMERICA
                                                        PLAINTIFF,                                   CR 20-35-JFW
                                   V.
MITCHELL ENGLANDER
                                                                              CONSENT TO VIDEO/TELEPHONIC CONFERENCE
                                        USMSReg.#:                              AND /OR WAIVER OF DEFENDANT'S PRESENCE

                                                     DEFENDANT($).                   [gJ AND PROPOSED FINDINGS/ORDER
Check each that applies:
lg] CONSENT TO VIDEO CONFERENCE/TELEPHONIC CONFERENCE                                      0   WAIVER OF DEFENDANT'S PRESENCE
1. Consent to Video Conference/Telephonic Conference
I, Mitchell Englander                                         , understand that the U.S. Constitution, the Federal Rules of Criminal
Procedure, and/or one or more federal statutes may give me the right to have all the below-listed proceedings take place in person in
open court. After consultation with counsel, I knowingly and voluntarily consent to the proceedings below instead taking place by
video conference o r, if video conference is not reasonably available, by telephonic conference:
Check each that applies:
D     Detention/Bail Review/Reconsideration Hearing(s) (18 U.S.C. Sec. 3142)               D Initial Appearance (Fed. R. Crim. P. 5)
D Preliminary Hearing (Fed. R. Crim. P. 5.1)                                               D Arraignment (Fed. R. Crim. P. 10)
D     Pretrial Release Revocation Proceedings (18 U.S.C. Sec. 3148)                        O Waiver ofindictment (Fed. R. Crim. P. 7(b))
D Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2):I                           D Appearances under Fed. R. Crim. P. 40
D     Probation and Supervised Release Revocation Proceed ings (Fed. R. Crim. P. 32.l)
Note: to consent to an appearance by video or telephonic conference at one of the two proceedings listed below, you must also complete
the "Proposed Findings" section on page 2 ofthis form.
                  D   Felony Pleas (Fed. R. Crim. P. 11)             [gJ Felony Sentencings (Fed. R. Crim. P. 32)

2. Waiver of Defendant's Presence
I,                                                            , understand that the U.S. Constitution, the Federal Rules of Criminal
Procedure, and/or one or more federal statutes may give me the right to be present at all of the below-listed proceedings - in person,
by video conference, or by telephonic conference. After consultation with counsel, I knowingly and voluntarily waive my right to be
present in person in open court or by video conference or by telephonic conference at the proceedings below:

Check each that applies (and use Form CR-35 to waive the defendant's presence at other types ofproceedings):
D     Detention/Bail Review/Reconsideration Hearing(s) (18 U.S.C. Sec. 3142)              D Probation and Supervised Release Revocation
D     Preliminary Hearing (Fed. R. Crim. P. 5.1)                                               Proceedings (Fed. R. Crim. P. 32.1)

D     Pretrial Release Revocation Proceedings (18 U.S.C. Sec. 3148)                       D Waiver offndictment (Fed. R. Crim. P. 7(b))
D     Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2):I                      D Appearances under Fed. R Crim. P. 40
January 12, 2021                                                      s/Janet I. Levine
Date                                                    Defendant                 [gJ Signed for Defendant by Counsel for Defendant with
                                                                                  X Defendant's Authorization [Check if applicable]
In Custody?                For in-custody defenda nts,
     D Yes    ~ No         list institution where housed:
CR-029 (08/20)          CONSENT TO VIDEOffELEPHONlC CONFERENCE AND/OR W AIYER OF DEFENDANT'S PRESENCE                                 P. 1 OF2
           Case 2:20-cr-00035-JFW Document 56 Filed 01/12/21 Page 2 of 2 Page ID #:699

I have translated this consent/waiver to the Defendant in the                                                                language.
                                                                -------------------




Date                                                  Interpreter (if required)
                                                                                  D Signed for Interpreter by Counsel for Defendant with
                                                                                     Interpreter's Authorization [Check if applicable]


I am counsel for the Defendant herein. Prior to the Defendant signing this document or authorizing me to sign this document on the
Defendant's behalf, I fully advised the Defendant of the Defendant's above-referenced rights and consulted with the Defendant
regarding such rights and the Defendant's consent/waiver(s). I believe that the Defendant understands such rights and that the
Defendant's consent/waiver(s) are knowing and voluntary, and I concur with such consent/waiver(s).



January 12, 2021                                               s/Janet I. Levine
Date                                                  Counsel for Defendant




3. Proposed Findings Regarding Harm of Further Delay of Felony Plea or Sentencing

Pursuant to § 15002(b)(2) of the Corona virus Aid, Relief, and Economic Security ("CARES") Act and § 2 of Order of the Chief Judge
No. 20-043 (In Re: Coronavirus Public Emergency Use of Video and Telephonic Conference in Certain Criminal Proceedings), felony
pleas and sentencings cannot be conducted other than in person in open court unless the judge makes specific findings that the plea
or sentencing "cannot be further delayed without serious harm to the interests of justice." Accordingly, if the defendant intends to
consent to a felony plea or sentencing taking place by video conference or, if video conference is not reasonably available, by
telephonic conference, instead ofin person in open court, the defendant must set forth below proposed findings sufficient to make
this showing.

 On January 6, 2021, the Chief United States District Judge for the Central District of California issued Order 21-002, extending the
 Court's Continuity of Operations ("COOP") Plan. The Chief Judge found that since the COOP Plan was activated on December 7,
 2020 under Order of the Chief Judge No. 20-179, the effects of the pandemic continued to worsen, wit h increasing COVID-19
 cases, hospitalizations, and test positivity rates and declining ICU availability. The COOP Plan closed the Central District
 Courthouses to the public, except for certain criminal matters. Given the ongoing closures, courts in this District will be
 challenged to deal with the backlog of trials, hearings, sentencings, and other matters once normal operations resume. It is
 therefore in the interests of justice, as well as public health and safety, that this Court hold the January 25, 2021 felony
 sentencing in this matter via video teleconference.




 4. Order Adopting Findings Regarding Harm of Further D elay of Felony Plea or Sen tencing

 Pursuant to§ 15002(b)(2) of the Coronavirus Aid, Relief, and Economic Security ("CARES") Act and§ 2 of Order of the Chief Judge
 No. 20-043 (In Re: Coronavirus Public Emergency Use of Video and Telephonic Conference in Certain Criminal Proceedings), I
 hereby find that the:
                     0    Felony Plea (Fed. R. Crim. P. 11)          x
                                                                     D   Felony Sentencing (Fed. R. Crim. P. 32)

 in this case cannot be further delayed without serious harm to the interests of justice, for the reasons set forth above.


        January 12, 2021
Date                                                  United States District Judge



CR-029 (08/20)           CONSENT TO VIDEO/fELEPHONI C CONFERENCE AND/ OR W AIYER OF DEFENDANT'S PRESENCE                                 P.20F2
